      Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

                                                  Case No.:    1:20cv45-DMB-DAS
DELONTE COLEMAN,

                    Plaintiff,                    COMPLAINT AND DEMAND FOR
v.                                                JURY TRIAL

DISCOVER BANK,                                        1. TCPA, 47 U.S.C. §227
                                                      2. Invasion of Privacy - Intrusion Upon
                    Defendant.                           Seclusion




                    COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Delonte Coleman (“Delonte”), by and through his attorneys, alleges the following

against Discover Bank (“Discover”):

                                       INTRODUCTION

      1.      Count I of Delonte’s Complaint is based upon the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly regulates the use of

automated telephone equipment. Among other things, the TCPA prohibits certain unsolicited

marketing calls, restricts the use of automatic dialers or prerecorded messages, and delegates

rulemaking authority to the Federal Communications Commission (“FCC”).

      2.      Count II of Delonte’s Complaint is based upon the Invasion of Privacy - Intrusion

upon Seclusion, as derived from §652B of the Restatement (Second) of Torts. §652B prohibits

an intentional intrusion, “physically or otherwise, upon the solitude or seclusion of another or

his private affairs or concerns . . . that would be highly offensive to a reasonable person.”




                                               -1-
      Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 2 of 7 PageID #: 2




                                JURISDICTION AND VENUE

         3.    Jurisdiction of the Court arises under 28 U.S.C. §§ 1331, 1332, 1367 and 47 U.S.C.

§ 227.

         4.    Diversity jurisdiction is established under 28 U.S.C. §1332 as the matter in

controversy exceeds $75,000.00, Delonte is a citizen of Mississippi, and Discover is a citizen of

Delaware.

         5.    Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claim occurred in this District.

         6.    Defendant transacts business here; therefore, personal jurisdiction is established.

                                            PARTIES

         7.    Delonte is a natural person residing in Lowndes County, Mississippi.

         8.    Discover is a creditor with its principal place of business located at 502 E. Market

Street, Greenwood, Delaware 19950.

         9.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                 FACTUAL ALLEGATIONS

         10.   Discover is attempting to collect a debt associated with a credit card it issued to

Delonte.

         11.   In or around April 2019, Discover began calling Delonte.

         12.   On or around April 10, 2019, at approximately 8:14 am, Delonte answered a call

from Discover and spoke with a representative.

         13.   After picking up the call, Delonte noticed an unusually long delay before

Discover’s representative began speaking, consistent with the use of an automatic dialing system.

                                                -2-
        Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 3 of 7 PageID #: 3




        14.    Discover informed Delonte that it was attempting to collect a debt incurred by

Delonte.

        15.    During that call, Delonte explained that since 2006 he has been on disability and

was barely making ends meet, and then recently his hours were cut down to half of what they

were. Because of that he did not have money to pay Discover. Then, Delonte asked that he not

be called anymore and instead that Discover communicate with him by mail and he hanged up.

        16.    Despite his request that Discover not call him, Discover began a harassment

campaign by repeatedly placing calls to Delonte’s cellular phone number ending on (***) ***-

5088.

        17.    The calls primarily originated from the following numbers: 480-550-3230, 801-

619-2555, and 385-261-7114.

        18.    Upon information and belief, these numbers are owned or operated by Discover.

        19.    Between June 4, 2019, and June 26, 2019, Discover called Delonte no less than

SIXTY (60) times.

        20.    On July 24, 2019, in response to varying district court opinions the US House of

Representatives passed H.R. 3375 by a vote of 429-3. The House intended to clear up any

ambiguity with the TCPA and made it clear that the TCPA covers systems that call consumers

from a stored list.

        21.    H.R. 3375 further clarified that a consumer may revoke consent, even consent

given in a contract.

        22.    Discover is familiar with the TCPA.

        23.    Discover called Delonte over sixty times in a 23-day period.

        24.    Discover called Delonte multiple times a day. For example, on June 25, Discover

                                              -3-
       Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 4 of 7 PageID #: 4




called Delonte six (6) times.

        25.      Discover called Delonte on the weekends. For example, Discover called Delonte

six times on Saturday, June 15.

        26.      Discover called Delonte at all times during the day, from early in the morning to

late at night.

        27.      Discover called Delonte from several different numbers that he could not

recognize, making it appear to Delonte that several debt collectors were targeting him, and making

it hard for Delonte to screen the calls he was receiving.

        28.      Upon information and belief, Discover called Delonte’s wife and his job. Discover

called them with the intention that they communicate to Delonte that Discover was attempting to

collect a debt, thereby unlawfully causing Delonte embarrassment and anguish.

        29.      The frequency and methodology of Discover’s calls could reasonably be expected

to harass Delonte.

        30.      Discover’s intrusion upon Delonte’s seclusion was highly offensive to the

 reasonable person.

        31.      Discover’s intrusion upon Delonte’s seclusion was oppressive and outrageous, and

 exceeded reasonable collection efforts.

        32.      As a result of Discover’s conduct, Delonte has sustained actual damages including

 but not limited to, embarrassment, emotional and mental pain and anguish.

        33.      Each and every one of Discover’s telephone calls caused Delonte distraction and

temporary loss of use of his telephone line.

        34.      Each and every one of Discover’s telephone calls caused Delonte anxiety,

annoyance and embarrassment, as well as alerted other people that he was getting constant phone

                                                -4-
       Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 5 of 7 PageID #: 5




calls that caused his noticeable anxiety, annoyance and embarrassment.

       35.      Delonte is a bus driver and works a very early morning shift and an evening/night

shift. In between his shifts he has to sleep as his night-time sleep is too little. Many of Discover’s

telephone calls disrupted Delonte’s sleep between his morning and night shifts. Discover’s

disruption of Delonte’s sleep affected his capacity to concentrate and staying alert while working.

       36.      Delonte has been struggling to pay his bills and Discover’s incessant phone calls

only exacerbated an already stressful situation.

                                            COUNT I
                             Violations of the TCPA, 47 U.S.C. §227

       37.      Delonte incorporates the foregoing paragraphs as though the same were set forth

 at length herein.

       38.      Discover violated the TCPA. Discover’s violations include, but are not limited to

 the following:

             a. Within four years prior to the filing of this action, on multiple occasions, Discover
                violated TCPA 47 U.S.C. §227 (b)(1)(A)(iii) which states in pertinent part, “[i]t
                shall be unlawful for any person within the United States . . . to make any call
                (other than a call made for emergency purposes or made with the prior express
                consent of the called party) using any automatic telephone dialing system or an
                artificial or prerecorded voice — to any telephone number assigned to a . . . cellular
                telephone service . . . or any service for which the called party is charged for the
                call.

             b. Within four years prior to the filing of this action, on multiple occasions Discover
                willfully and/or knowingly contacted Delonte at Delonte’s cellular telephone using
                an artificial prerecorded voice or an automatic telephone dialing system and, as
                such, Discover knowingly and/or willfully violated the TCPA.

       39.      As a result of Discover’s violations of 47 U.S.C. § 227, Delonte is entitled to an

 award of five hundred dollars ($500.00) in statutory damages, for each and every violation,

 pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds that Discover knowingly and/or willfully

 violated the TCPA, Delonte is entitled to an award of one thousand five hundred dollars

                                                 -5-
      Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 6 of 7 PageID #: 6




($1,500.00), for each and every violation pursuant to 47 U.S.C. §§227(b)(3)(B), (C).

                                           COUNT II
                             Discover’s Invasion of Delonte’s Privacy

      40.      Delonte incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

      41.      Restatement of the Law, Second, Torts, §652B defines intrusion upon seclusion as

“[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or his private

affairs or concerns, is subject to liability to the other for invasion of privacy, if the intrusion

would be highly offensive to a reasonable person”.

      42.      Discover violated Delonte’s privacy. Discover’s violations include, but are not

limited to, the following:

            a. Discover intentionally intruded, physically or otherwise, upon Delonte’s solitude
               and seclusion by engaging in harassing phone calls in an attempt to collect on an
               alleged debt despite having unequivocally revoked consent to be called.

            b. The number and frequency of the telephone calls to Delonte by Discover constitute
               an intrusion on Delonte’s privacy and solitude.

            c. Discover’s conduct would be highly offensive to a reasonable person as Delonte
               received calls that caused distraction and temporary loss of use of his telephone
               line, anxiety, annoyance and embarrassment.

            d. Discover’s acts, as described above, were done intentionally with the purpose of
               abusing and harassing Delonte to pay the alleged debt, or to pay more than Delonte
               would otherwise.

            e. Discover’s conduct constitutes abuse and harassment, and exceeded reasonable
               collection efforts.

      43.      As a result of Discover’s violations of Delonte’s privacy, Discover is liable to

Delonte for actual damages. If the Court finds that the conduct is found to be egregious, Delonte

may recover punitive damages.



                                               -6-
      Case: 1:20-cv-00045-DMB-DAS Doc #: 1 Filed: 03/16/20 7 of 7 PageID #: 7




                                       JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Delonte hereby demands a trial by jury of

all issues triable by jury.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Delonte Coleman respectfully requests judgment be entered

against Discover for the following:

       A.      Declaratory judgment that Discover violated the TCPA;

       B.      Statutory damages pursuant to 47 U.S.C. §§227(b)(3)(B), (C);

       C.      Actual and punitive damages for intrusion upon Delonte’s seclusion;

       D.      Awarding Delonte any pre-judgment and post-judgment interest as may be

allowed under the law; and

       E.      Any other relief that this Court deems appropriate.

       Respectfully submitted, this 16th day of March 2020.

                                             PLAINTIFF DELONTE COLEMAN,

                                             By: /s/ Brian K. Herrington
                                                  Brian K. Herrington, MB# 10204
                                                  SCHLANGER LAW GROUP LLP
                                                  200 N. Congress Street, Suite 117
                                                  T: 601-345-2185
                                                  F: 646-612-7996
                                                  E: bherrington@consumerprotection.net

                                                  Attorneys for Plaintiff Delonte Coleman




                                              -7-
